                                                                                       EXHIBIT
                                 Case 4:18-cv-00682-KGB Document 12-5 Filed 10/29/18 Page 1 of 2                                                                                            E
ACORD®                                                                                                                                                                              CA TE (MMIDDIYYYY)
    ~                                     CERTIFICATE OF LIABILITY INSURANCE                                                                                                 I           08/10/2015
  THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
  CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
  BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER($), AUTHORIZED
  REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
  IMPORTANT: If the certificate holder Is an ADDITIONAL INSURED, the policy(les) must be endorsed. If SUBROGATION IS WAIVED, subject to the
  terms and conditions of the policy, certain pollcles may require an endorsement. A statement on this certificate does not confer rights to the
  certificate holder in lieu of such endorsement(s).
PRODUCER                                                                 NAMi~CT GIDEON CRENTSIL
GIDEON CRENTSIL                                                                           r.~~NJ~ "•"• ?1'1 "'17'\ 1nf;.S                                         I   r..e~ No\:   ?1'1 "'17'\   1n,::,;
9850 N. CENTRAL EXPWAY SUITE 210                                                          ~fD~~SS: r.r.RENTSIL =-            --:,--:;   (')RAI     NET
DALLAS TX 75231                                                                                              INSURERIS\ AFFORDING COVERAGE                                                          NAIC#
                                                                                          INSURER A: UNDERWRITERS AT LLOYDS'LONDON
INSURED                                                                                   INSURER B:
                       RG SECURE HOMES.INC
                                                                                          INSURER C:
                       325 N. SAINT PAUL SUITE 2170
                                                                                          INSURER D:
                       DALLAS TX 75201
                                                                                          INSURER E:
                                                                                          INSURER F:
COVERAGES                         CERTIFICATE NUMBER:                                                REVISION NUMBER:
   THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
   INDICATED. NOTV\IITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
   CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
   EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
INSR                                       I ~~~~                           POLICYEFF    POLICY EXP
 LTR            TYPE OF INSURANCE                      7~~";
                                                        POLICY NUMBER      IMM/ODIYYYY\ IMM/OD/YYYYl                   LIMITS
      GENERAL
     ._       LIABILITY                                                                               EAC!i OCCURRENCE       S 1000000
                                                                                                                                                         SYi "c"', c:u
A
    -X
           0
             COMMERCIAL GENERAL LIABILITY
                  CLAIMS-MADE     0      OCCUR
                                                       1!      r-                                                                        u,... ,,.._,c
                                                                                                                                         PREMISES Ea occum,ncol
                                                                                                                                         MED EXP (Any one porson)
                                                                                                                                                                                   $
                                                                                                                                                                                   $
                                                                                                                                                                                        100.000
                                                                                                                                                                                        5 000

    -
                                                                    RSA45792                      01/02/2015 01/02/2016                  PERSONAL & ADV INJURY                     s 100.0 000
                                                                                                                                         GENERAL AGGREGATE                         s 2,000,000
    -GEN'L AGGREGATE LIMIT APPLIES PER:                                                                                                  PRODUCTS - COMP/OP AGG                         2 000 000
    7 POLICY n ~r8r n LOC
                                                                                                                                                                                   $
                                                                                                                                                                                   $


    -AUTOMOBILE                                        □C
                 LIABILITY                                                                                                               fE~~~~~~~l~INGLE LIMIT                    s
         ANY AUTO                                                                                                                        BODILY INJURY (Per person)                $
    - ALL    OWNED       -   SCHEDULED                                                                                                   BODILY INJURY (Per accident)              $
    - AUTOS
         HIRED AUTOS
                         -   AUTOS
                             NON-OWNED                                                                                                   Ff.?~~1:lAMAGE                             s
    -                           ,__
                             AUTOS
                                                                                                                                                                                   $



    -        UMBRELLA LIAB
             EXCESS LIAB
                                  H      OCCUR
                                         CLAIMS-MADE
                                                       1 1r=                                                                             EACH OCCURRENCE
                                                                                                                                         AGGREGATE
                                                                                                                                                                                   $

                                                                                                                                                                                    $

            DEO I        I  RETE[-ITION $                                                                                                                                           s
                                                                                                                                                                         IOTH•
        WORKERS COMPENSATION
        AND EMPLOYERS' LIABILITY          y /N
                                                                                                                                              Ir~-TTfJXsI                  ER
        ANY PROPRJETORIPARTNERIEXECVTIVE □
        OFFICE/MEMBER EXCLUDED?
        (Mand ■ lory In NH)
                                                       NIA
                                                               I.                                                                        E L EACH ACCIDENT
                                                                                                                                         E L DISEASE - EA EMPLOYEE S
                                                                                                                                                                                    s

        H ~as, describe under
                   ,.,,.ns       rn,ru~'-•'••••                                                                                          EL DISEASE - POLICY LIMIT $


                                                       n r.-
DESCRIPTION OF OPERATIONS/ LOCATIONS/ VEHICLES (Allach ACORD 101, Addlllonal Remark ■ Schedule, II more apace Is required)




CERTIFICATE HOLDER                                                                         CANCELLATION

                    ARKANSAS STATE POLICE                                                    SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
                                                                                             THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
                     1 STATE POLICE PLAZA DR                                                 ACCORDANCE WITH THE POLICY PROVISIONS.

                     LITTLE ROCK.AR 72209




                                                                                                                                                                       TION. All rights reserved.
 ACORD 25 (2010/05)                                       The ACORD name and logo are registered marks of ACORD
  IMPORTANT: If the certificato holder is an ADDITIONAL INSURED, the policy(ies) must be endorsed. If SUBROGATION IS WAIVED, subject to the
                                     Case 4:18-cv-00682-KGB Document 12-5 Filed 10/29/18 Page 2 of 2
  terms and conditions of the policy, certain policies may require an endorsement. A statement on this certificate does not confer rights to the
  certificate holder in lieu of such endorsement(s).
PRODUCER                                                                       1
                                                                         j2~f c GIDEON CRENTSIL
Gideon Crentsil                                                                                                                 ~g~O..E,;t}' ?1A.-0.7-0._1N,A
                                                                                                                                 6-WUL             •
                                                                                                                                                                                                    I r ~ ~ o ~3::' n""
10100 N Central Expy Ste 170                                                                                                    ~@IIB_E$,;S_;___gcceotsil@P ~~n~~• r n m
DALLAS, TX. 75231                                                                                                                                     INSURER(S) AFFORDING COVERAGE                                                 NAJC•
                                                                                                                                 INSURER A: UNDER\NRITERS AT LLOYDS' LONDON
INSURED                                                                                                                          lNSURERB:
                                   RG SECURE HOME, INC
                                                                                                                                 INSURERC:
                                   OBA: AMERICAN HOMESECURES, INC
                                                                                                                                 INSURERD:
                                   325 N SAINT PAUL SUITE 2170
                                   DALLAS, TX. 75201                                                                             lNSURERE:
                                                                       INSURERF:                                                                                                                                            I
 COVERAGES                         CERTIFICATE NUMBER·                                            REVISION NUMBER·
   THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
    INDICATED. NOTVlilTHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
    CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
    EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
INSR
 LIB.           TYPE OF INSURANCE
                                            SUBJ:!
                                           '""~          POLJCV NUMBER            r,;.i.6!'
                                                                                       POLICY EXP
                                                                             (~~g~ IMMIDDIYYYYl                    LIMITS
       GENERAL UABIUlY
      ,__                                                                                          EACH OCCURRENCE       s 1 000~O_Q.O
     X          COMMERCIAL GENERAL LIABILITY
                                                                                              r                                                                        ~ G ~ IUnc<.l'<l :C...,
                                                                                                                                                                           PREMISES (Ea OCOJffencol                s 1.Q.0.J)_Qp

 A
     ,__ □
     ~




     >-
                         CLAIMS-MADE                ~ OCCUR
                                                                                  '               RSA45792                                01/02/2016 01/02/2017
                                                                                                                                                                           MED EXP (Any oru, person\
                                                                                                                                                                           PERSONAL & ADV INJURY
                                                                                                                                                                           GENERAL AGGREGATE
                                                                                                                                                                                                                   s 5000
                                                                                                                                                                                                                   s 1000000
                                                                                                                                                                                                                   s 2,000,000




     Fl--~---
     GEN"L AGGREGATE LIMIT APPLIES PER:                                                                                                                                    PRODUCTS. COMP/OP AGG                   s w_o_o~o.o.o
     n           poucvn ~,Q,:                              nL0C                                                                                                                                                    $




                                                                                  ''
                                                                                                                                                                           ~~~~llNGLt LIMIT                        s
                ANf AUTO                                                                                                                                               I BODILY INJURY (Per person)                $
                ALLO\NNED
                AUTOS
                                              -
                                              ,__
                                                           SCHEDULED
                                                           AUTOS                                                                                                       I BODILY INJURY (Per accident)              $
                                                           NON-O'M'JED                                                                                                     PROPERTY DAMAGE                         $
                HIRED AUTOS                                AUTOS                                                                                                           /Per ecddont\
                                                                                                                                                                       !
     H
                                                                                                                                                                                                                   $




                                                                                  ''
                 UMBRELLA LJAB                       H              OCCUR                                                                                              ) EACH OCCURRENCE                           s
                 EXCESSUAB                                          CLAIMS.WIDE                                                                                            AGGREGATE                               $

              I OED I I RETENTIONS-                                                                                                                                                                                $
     WORKERS COMPENSATION
     ANO EMPLOYERS' UAB!UTY           y /N                                                                                                                                    1T~ni-ws 1 1°m·
     ANY PROPRIETOR/PARTNER/EXECUTIVE □
     OFFlCEc/MEMBER EXCLUDED?              N/A                                                j                                                                            E.L EACH ACCIDENT                       $

     (MJlfl<l•tory In NH)                                                                                                                                                  E.L DISEASE- EA EMPLOYEI                $
         !ryes, desatbe under




                                                                                  1,I
         .... i:.<::r:.~10Tlf'\~   ("\C'   nn~o~   "T'll""\t.lC.- " - - • - · ·                                                                                            E.L DISEASE· POLICY LIMrr                $


                                                                                                                                                                                                                                            - .,
                                                                                                                                                                                                    .
                                                                                                                                                                                                                   t-...)
 DESCRIPTION OF OPERATIONS/ LOCATIONS /VEHICLES                                           (Atuieh ACORD 101, Addlllon&I Rornorb Schedule, If moro spaco la roqulrod)
                                                                                                                                                                                                                   -=
                                                                                                                                                                                                    :-.;)
                                                                                                                                                                                    V)
                                                                                                                                                                                    ,-,-,           -
                                                                                                                                                                                                    <:             0-,
                                                                                                                                                                                    n               ):>~
                                                                                                                                                                                    c::.t>--;J--'·                 '-            ::::l9
                                                                                                                                                                                   :::::z n-i?;;                   :i:,..
                                                                                                                                                                                                                  :z             rri
                                                                                                                                                                                   .~::·~~~                         J
                                                                                                                                                                                                                  .i:--
                                                                                                                                                                                                                                 0
                                                                                                                                                                                                                                [77
                                                                                                                                                                                                                                 ·-
                                                                                                                                                                                                                                              II

                                                                                                                                                                                            ... ~ {f";
                                                                                                                                                                                                           .. ,
                                                                                                                                                                                                        _,:=.J
 GERTI FICA TE HOLDER                                                                                                              CANCELLATION
                                                                                                                                                                                             .::.
                                                                                                                                                                                                                  = ~
                                                                                                                                                                                                                                <
                                                                                                                                                                                                                                ,-~
                                                                                                                                                                                  _ _. .      • )'o, - 'l         \..0
                                                                                                                                     SHOULD ANY OF THE ABOVE DESCRl~.Ja,b POt.JCIES BE ~CELLED BEFORE
                              ARKANSAS STATE POLICE
                                                                                                                                     THE EXPIRATION DATE . THEREOF, NOTICE WILL
                                                                                                                                     ACCORDANCE WITH Tl-lE POLICY PROVI _~S.
                                                                                                                                                                                         DE.LIVERED IN            'ft
                              1 STATE POLICE PLAZA DR

                              LITTLE ROCK. AR. 72209




                                                                                                                                                    © 1~88-2010 ACORD CORPORATION. All rights reserved.
 ACORD 25 (2010/05)                                                                      The ACORD name and logo are registered marKt of ACORD
